Name: 2008/548/EC: Commission Decision of 24Ã June 2008 authorising Finnish aid for seeds and cereal seed in respect of the harvest years 2007 and 2008 (notified under document number C(2008) 2700)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  means of agricultural production;  competition;  economic policy
 Date Published: 2008-07-04

 4.7.2008 EN Official Journal of the European Union L 176/13 COMMISSION DECISION of 24 June 2008 authorising Finnish aid for seeds and cereal seed in respect of the harvest years 2007 and 2008 (notified under document number C(2008) 2700) (Only the Finnish and Swedish texts are authentic) (2008/548/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1947/2005 of 23 November 2005 on the common organisation of the market in seeds and repealing Regulations (EEC) No 2358/71 and (EEC) No 1674/72 (1), and in particular the first subparagraph of Article 8(2) thereof, Whereas: (1) By letter dated 17 December 2007, the Finnish Government requested authorisation, for the years 2007-2010, to grant farmers aid for certain quantities of varieties of seeds and cereal seed produced solely in Finland because of its specific climatic conditions. Supplementary information was provided by letters dated 16 January and 20 February 2008. (2) In accordance with the second subparagraph of Article 8(2) of Regulation (EC) No 1947/2005, Finland has to transmit to the Commission by 31 December 2008 at the latest a detailed report on the results of the aid authorised. In order not to pre-empt this interim review only cultivated seeds in 2007 and 2008 may be granted at this stage. (3) Finland requests authorisation to grant aid per hectare for certain areas under Gramineae (grass) and Leguminosae (legumes) seeds species as listed in Annex XI to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and modifying Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (2), with the exception of Phleum pratense L. (Timothy), and for certain areas under cereal seed. (4) The proposed aid has to meet the requirements laid down in Article 8 of Regulation (EC) No 1947/2005. It concerns seeds and cereal seed varieties for cultivation in Finland which are adapted to the weather conditions in that country and are not grown in other Member States. The Commission authorisation should be limited to the varieties included in the list of Finnish varieties which are produced solely in Finland. (5) Provision should be made for the Commission to be informed of the measures taken by Finland to comply with the limits laid down in this Decision, HAS ADOPTED THIS DECISION: Article 1 Finland is authorised, from 1 January 2007 to 31 December 2008, to grant aid to growers established on its territory producing certified seeds and certified cereal seed referred to in the Annex to this Decision, within the limits of the amounts laid down in that Annex. The authorisation shall cover exclusively varieties listed in the Finnish national catalogue and which are grown solely in Finland. Article 2 Finland shall ensure, by an appropriate inspection system that the aid is granted only in respect of the varieties referred to in the Annex. Article 3 Finland shall send to the Commission a list of the certified varieties concerned and any amendment thereto and inform it of the areas and quantities of seeds and cereal seed for which the aid is granted. Article 4 This Decision shall apply from 1 January 2007. Article 5 This Decision is addressed to the Republic of Finland. Done at Brussels, 24 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 312, 29.11.2005, p. 3. Regulation as amended by Regulation (EC) No 1247/2007 (OJ L 282, 26.10.2007, p. 1). (2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 479/2008 (OJ L 148, 6.6.2008, p. 1). ANNEX Seeds Eligible : Area under certified Gramineae (grass) and Leguminosae (legumes) seeds of species listed in Annex XI to Regulation (EC) No 1782/2003 with the exception of Phleum pratense L. (Timothy). Maximum aid per hectare : EUR 220 Maximum budget : EUR 442 200 Cereal seed Eligible : Area under certified seed of wheat, oats, barley and rye. Maximum aid per hectare : EUR 73 Maximum budget : EUR 2 190 000